 FROSTCO SUPER SAVE STORES, INC.125the reopened hearing held by the Board in this proceeding showsmultiple-unit bargaining at other facilities.The Employer-at theRay Mines Division, 23 miles from Hayden-bargains with five unitsin addition to a production and maintenance unit, and its three otherwestern divisions engaged in copper mining and reduction opera-tions-Nevada Mines, Chino Mines, and Utah Mines-are character-ized by multiple units, including craft and departmental groups.Thusmore than 10 different unions are involved in representing employeesof these western divisions of the Employer, including the Haydenreduction facility. In these circumstances, it is noteworthy that thereis no evidence before the Board suggesting that the Employer's opera-tions have, as a result, been disturbed by jurisdictional disputes or thatthe employees, on their part, have not received proper and adequaterepresentation in such units.Based upon this record I see no com-pelling reason for denying severance to the various craft groups nowsought.They appear to be skilled employees with interests and dutiessufficiently different from those of other employees of the Employerto warrant their representation in separate units-such as exist gen-erally in the Employer's western divisions-if they so desire.Frostco Super Save Stores,Inc.andLocal 534, AmalgamatedMeat Cutters&Butcher Workmen of North America, AFL-CIO, PetitionerSav-Co., a Corporation Operator of Sav-MartandLocal 229, Re-tailClerks International Association,AFL-CIO,PetitionerIllinoisCatering Company, a Subsidiary of Topsy's Interna-tional,Inc. for Topsy Catering Co., Inc.andCulinary Work-ers and Bartenders Local 755, Hotel & Restaurant Employeesand Bartenders International Union,AFL-CIO, Petitioner.Cases No. 14-RC-4180, 14-RC-4188, and 14-RC-4 -S . August14, 1962DLCISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions' duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held before Thomas W.Seeler, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'The, petitions in Cases Nos 14-RC-4180 and 14-RC-4188 were consolidated for pur-poses of hearingThe petition in Case No 14-RC-4233 was filed after the consolidatedhearing closed,but a stipulation was entered into setting forth agreed facts and proud-ing for incorporation of the record in the consolidated hearingA notice to show cause issued by the Board on \tay- 23, 1962,provided for this con-solidation,and further provided,interalia,that certain additional named companies whooperated licensed departments in the Sav-Efart store should be made parties to these pro-138 NLRB No. 14. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Sav-Co., a Corporation Operator of Sav-Mart, herein referredto as Sav-Co., owns and manages the building in Collinsville, Illinois,in which is located a discount department store known as Sav-Mart.Only persons holding membership cards from Sav-Co. may purchasemerchandise there.Sav-Co. determines the eligibility of membersand collects the membership fees.The Sav-Mart store has a singleentrance ; the departments are not partitioned ; all bags, wrappingmaterials, fixtures, and furnishings are of a uniform type; in fact,the entire operation is designed to create the appearance of an inte-grated department store. In addition, all the licensed departmentsare serviced by a single switchboard and office maintained by Sav-Co.,and there is a single parking lot for the entire store.The operators of 16 of the 17 departments in the Sav-Mart storehave license agreements with Sav-Co. under which each pays to Sav-Co. a license fee and it percentage of its gross sales.The 17th opera-tion is the grocery and meat department, which is subleased by FrostcoSuper Save Stores, Inc., herein referred to as Frostco, pursuant to anoral agreement with Sav-Co., for which it pays a flat rental plus apercentage of its gross sales.2Sav-Co. operates none of the depart-ments, but employs clerical and maintenance employees who serviceall the departments except Frostco.Under the provisions of the license agreements, which are uniformin all essential respects, Sav-Co. retains the keys to the building; con-trols all advertising; is empowered to audit and inspect the recordskept by each licensee, and may require each to furnish additionalrecords; may designate the items which the licensees may sell at cost;supervises and directs the installation of furnishings and equipment,all of which must meet its approval ; investigates customer complaintsand may require adjustment thereof by the licensee; can require thedischarge of an employee it considers objectionable; and an employeedischarged at Sav-Co.'s request may not be rehired by another depart-ment without its consent, nor may employees be transferred from onedepartment to another without its approval.Licensees must purchasefrom Sav-Co. certain supplies; can use only the name Sav-Mart onits signs and labels; are required to maintain adequate personnel ; andceedmgs unless cause to the contrary were shownAnswers objectingto such joinderwere filed on behalf of Sav-Co , Sands Drugs Company, Sav-Mart Photo. Sav-Mart Hard-ware, Sav-Mart Playland, Holly Stores, Inc , and Fashion Thimble Shoe Company, but, asset forthin sectionnumbered 1 below, no persuasive reasons were advanced to show whythese companies should not be joinedAccordingly, the caption set forth is herebyamendedby (1) adding Sav-Co as a party in Case No 14-RC-4180, and (2) adding, asparties inCase No. 14-RC-4158, Frostco, Sav-Mart Furniture Company, Dave Paul ;Sav-Mart Record & Music Department (IIesco Corporation) ; Sav-hart Home ImprovementCenter, Inc ; Holly Stores, Inc ; Thebault-Olsen Company (Tocomo) ; Sands Drug Com-pany;Sav-Mart Photo, Sav-Mart Hardware ; Sav-Mart Playland, United Shirt Shops,Fashion Thimble Shoe Company, Inc ; John Green Store ; A & G Millinery : and Auto-motive Supply Co , Inc2 At thehearing, an officialof Frostcotestifiedthat execution of a written sublease wasimminent. FROSTCO SUPER SAVE STORES, INC.127must require personnel compliance with the Sav-Co. store rules.Therules applicable to all employees which Sav-Co. is empowered topromulgate cover : hours of work, employee badges, employee arrivaland departure, parking, outgoing calls by employees, instructions tocashiers, work breaks, and prohibitions against smoking or drinkingon the job.The license agreements also contain uniform provisionsregarding labor relations,3 and require each party to act as the agentof the other in regard to the service of process.'The Frostco leasecontains many of the same provisions as the license agreements, in-cluding those regarding labor relations agreements and service ofprocess.However, the Frostco operation differs in certain respects from theoperations of the other departments. Its complement of about 55employees includes meatcutters, grocery clerks, produce clerks, check-ers, bag boys, and carryout boys.The Frostco employees punch a.separate timeclock and use separate washroom and other facilities.Frostco also uses shopping carts of a different color, has its own pickupstation and incinerator, is partially separated from other departmentsby display shelves, and, unlike the other departments, is closed onSunday.Customers entering the Frostco department pass through aturnstile, and can leave only through the Frostco checkout line.Frostco also has a separate office, where a clerk keeps its records.Thelease agreement held by the lessor from whom Frostco subleases theoperation differs in a number of ways from the license agreements ofthe other department operators. It does not provide, for example, forcontrol by Sav-Co. over such matters as advertising, purchase of sup-plies, prices, and records.Each department, including Frostco, has separate direct manage-ment, including the hire, discharge, and supervision of employees.Each department operator maintains its own records, pays the wagesof its employees, schedules their hours of work, and carries insuranceand workmen's compensation. There has been no interchange betweendepartments in the short period that the store was in operation priorto the hearing herein.The Retail Clerks contends that only a storewide unit is here ap-propriate on the ground that Sav-Co. is the employer of all the em-3Paragraph 24 of the license agreement provides:". . .NeitherLICENSOR norLICENSEE will enter into any negotiations or agreement,oral or written,with anylabor organization with respect to employees without having the written consent of theother.Moreover,either party will allow the other to participate in any negotiation con-cerning labor relations, and reasonable notice shall be given concerning the time, placeand subject mattes of such negotiationsIt is expressly understood and agreed that thebest interest of LICENSOR and all LICENSEES shall be best served by complete andhaimonious cooperation with respect to all matters pertaining to labor relations and unioncontracts "4Paragraph 26 of the license agreement provides.both of the parties hereto willpromptly submit a copy of any notice received by such party from any third person, affect-ing the rights of either party under this agreement " 128DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the Sav-Mart store, whereas the Meat Cutters contends thatFrostco is the employer of the grocery and meat department em-ployees, who constitute a separate appropriate unit.Where such anissue has arisen in other cases, the Board has decided the questionlargely on the basis of whether the licensor or the licensee had theprimary right of control over the employment relationship.'As thefacts set forth above demonstrate, there is considerable control exer-cised herein by the licensor as well as by the licensees.As pointed out,each licensee hires, discharges, and supervises its employees in matterspertaining to day-to-day operations. It is clear, however, that Sav-Co., in order to operate the store ostensibly as a single integratedenterprise and to achieve uniformity in the operations of all thedepartments, maintains a considerable degree of control overallthestore employees, including their general working conditions, trans-fers, discharges under some circumstances, and rehire.Moreover, wenote that paragraph 24 of the license agreements provides that Sav-Co. is to be present at, and participate in, labor contract negotiations,and that Sav-Co. holds a veto power over the execution of labor rela-tions contracts by the licensees.Such a contractual relationship be-tween Sav-Co. and the licensees places Sav-Co. in a position to in-fluence all the licensee's labor policies.Under all the circumstancesof these cases, we find that Sav-Co. and each licensee are the jointemployers of the employees in such licensee's department.'In this respect, the relationship of Sav-Co. and Frostco to theemployees in the grocery and meat department is similar to that ofSav-Co. and each licensee to the employees of such licensee's depart-ment.As the foregoing facts demonstrate, both Sav-Co and Frostcoexercise substantial control over certain aspects of the employmentrelationship of the Frostco employees.We find, therefore, that Sav-Co. and Frostco are the joint employers of the grocery and meat de-partment employees.We find further that all the joint employers areengaged in commerce within the meaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Retail Clerks seeks a unit of all employees of the Sav-Martstore.The Meat Cutters seeks a unit of employees in the grocery andmeat department operated by Frostco.The Culinary Workers seeksa unit of cooks, counter employees, busboys, and employees operatingthe popcorn concession, employed by Illinois Catering Company, asubsidiary of Topsy's International, Inc., for Topsy Catering Co., Inc.,SeeFranklinSimondCompany, Inc.and Hays-Newport,Inc.,94 NLRB 5766 SeeGaylord Discount Stores of Delaware, Inc,137 NLRB 557 (IR). FROSTCO SUPER SAVE STORES, INC.129one of the licensees, herein referred to as Topsy.None of the Em-ployers took any unit position'There is no history of bargaining.As found above, Sav-Co. and each licensee constitute joint employersof each respective department.And as described above, the Sav-Martoperation resembles in its physical aspects a single retail departmentstore.The Board's long-established policy in cases involving retaildepartment stores is to find storewide units appropriate.'Many ofthe factors in which this policy was based are present herein, includingthe exercise by all the employees of the same general skills, the useof common facilities, and the similarity of their working conditions.In view of all the indicia of their mutuality of employment interests,and the fact of the joint-employer relationship, we find that a store-wide unit is appropriate.As already described, however, although Frostco is also a joint em-ployer, its operation differs somewhat from the operations of the otherdepartments. Its employees do not work on Sunday. Additional dif-ferences arise from the fact that the terms of the Frostco lease are notthe same as those in the license agreements in that certain provisionsregulating advertising, purchase of supplies, prices, and records arelacking.Frostco also maintains its own office. In addition, Frostcoemployees punch a separate timeclock, use separate washroom andother facilities, and their operations are partitioned from the otherdepartments to some extent by display shelves.Frostco also usesdistinctive shopping carts, and has its own pickup station, incinerator,and departmental entrance and exit. In view of all the indicia ofFrostco separateness which are lacking as to the other departments,we find that the Frostco employees may, if they so desire, constitutea separate appropriate unit, or they may be included in the storewideunit found above to be appropriate.'The employees sought by the Culinary Workers, on the other hand,do not comprise a group with sufficiently disparate employment in-terests to warrant a self-determination election.These employeeswork under a license agreement like those held by the other licensees,and their employment conditions are similar to those of the employeesof the other licensees.Accordingly, the petition in Case No. 14-RC-4233 will be dismissed.7 The show cause order issued by the Board on May 23, 1302, referred to above, pro-vided that,unlesscause to the contrary were shown, the Board would (1) find the store-wide unit appropriate;(2)find thatthe Frostco eniploycesmay constitute a separateappropriate unit or may be part of the storewide unit, depending upon their desires ; and(3) find the requested unit of Tops emplolees inappropriateThe responses filed to thisorder were not addressed to any of the proposed unit findingss Polk Bs others,Inc,128 NLRB 330'Member Brown would prefer to direct an election in an overall storewide unit ,.s hewould not differentiate between Frostco and the other departments for unit purposesHowever, in the alternative,he joins his colleagues in the direction of elections in thetwo voting groups established herein. 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs either a storewide unit of all employees, or separate units of (1)all store employees other than those in the Frostco department, and(2) all Frostco employees, may be appropriate, we shall direct sepa-rate elections in the following voting groups :(a)All employees in the Sav-Mart store, Collinsville, Illinois, ex-cluding professional employees, guards, and department managers andall other supervisors as defined in the Act, and the employees in theFrostco department.(b)All grocery and meat department employees of the FrostcoSuper Save Stores, Inc., a department of the Sav-Mart store, Collins-ville, Illinois, including regular part-time employees, but excludingprofessional employees, produce and meat department managers,10and all other supervisors as defined in the Act.If a majority of the employees in voting group (b) select the MeatCutters, they will be taken to have indicated their desire to constitutea separate bargaining unit, and the Regional Director conducting theelections is hereby instructed to issue a certification of representativesto the Meat Cutters for such unit, which the Board, in these circum-stances, finds appropriate for the purposes of collective bargaining.If, in those circumstances, a majority of the employees in voting group(a) select the Retail Clerks, then the Regional Director is instructedto issue a certification of representatives for a unit of all the storeemployees, excluding the meat and grocery department, which theBoard, under the circumstances, finds to be appropriate for the pur-poses of collective bargaining.If,however, a majority in votinggroup (b) do not vote for the Meat Cutters, such group will be ap-propriately included with the employees in voting group (a), and thevotes of the two groups will be pooled."If a majority of the employees in the pooled group select the RetailClerks as their bargaining representative, the Regional Director isinstructed to issue a certification of representatives to such labor or-ganization fora storewide unit of employees, which the Board, in suchcircumstances, finds to be appropriate for the purposes of collectivebargaining.[The Board dismissed the petition filed in Case No. 14-RC-4233.][Text of Direction of Elections omitted from publication.]MEMBERS RODGERSandLEEDOMtook no part in the consideration ofthe above Decision, Order, and Direction of Elections.10The Meat Cutters would include in the unit the produce and meat department heads ;the other parties took no position as to then unit placementAs the record shows thatthese two individuals have authority to hire and discharge employees, we find that theyare supervisors within the meaning of the Act'1 If the votes are pooled they are to be tallied in the following manner. The votes forthe Meat Cutters shall be counted as valid votes, but neither for nor against the RetailClerks , all other votes are to be accorded their face value, whether for or against repre-sentation by the Retail Clerks